Holcomb, J.
The trial court found generally in favor of the defendant in an action brought for the recovery of the value of certain merchandise alleged to have been sold and delivered to him by the plaintiff, and on such finding dismissed the action. Plaintiff prosecutes error. The only errors assigned relate to the rulings of the court in sustaining objections to the introduction of certain evidence, and a general assignment that the judgment is contrary to the law and the evidence. The bill of exceptions having heretofore been quashed, we are only required, in the consideration of such assignments of error, to ascertain from the record whether the judgment complained of can be sustained by the pleadings; and, the most casual examination disclosing such to be the case, the judgment of the trial court should be, and accordingly is,
Affirmed.